DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 3 of the claim, Applicant claims “…to various locations on the skin of patient…”. Applicant has omitted the article “a”. The Examiner suggests amending the claim to read "...to various locations on the skin of a patient...".  
Additionally, Applicant uses the term “overtime” when intending to use the phrase “over time” in line 20 of the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, Applicant uses the term “interfacing form factor”. This is not a common term in the art and Applicant’s specification fails to mention this term. Without any context in the description of the invention, it is unclear what meaning Applicant has attributed to this term. Claim 3 states an example of where the "form factor" comprises insertion of an acupuncture-like needle into the patient's skin. Since the claim language of Claim 3 uses the term “comprising”, the form factor could include other elements. It is ultimately unclear what features are wholly encompassed by the term “interfacing form factor”. The metes and bounds of the term are unclear. For the purposes of examination, the interfacing form factor will be interpreted as any structure that interfaces the electrical signals with a patient's skin.
The term "best locations" in claim 1 is a relative term which renders the claim indefinite.  The term "best" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what Applicant deems as the best versus not the best location.
The term "appropriate stimulus signals" in claim 1 is a relative term which renders the claim indefinite.  The term "appropriate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what Applicant deems as appropriate versus not appropriate stimulus signals.
Claim 1 recites the limitation "the electrical stimulations" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the acquired signals" in line 12 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the stimulated signals" in line 13 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
The term "sufficiently sensitive" in claim 1 is a relative term which renders the claim indefinite.  The term "sufficiently" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what Applicant deems sufficient versus insufficient sensitivity.
Claim 1 recites the limitation "the adjustable electrical signal parameters" in line 15 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
The term "sufficient sensitivity" in claim 1 is a relative term which renders the claim indefinite.  The term "sufficient" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what Applicant deems sufficient versus insufficient sensitivity.
Claim 1 recites the limitation "the computer graphic terminal" in line 17 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the optimized values" in line 18 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the first ANS data" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the computing apparatus" line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the data" in line 13 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this data is the first heartbeat data or some other type of data.
Claim 4 recites the limitation "the first region" in line 13 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 includes “a first common mathematical characteristic” that is “unique to each first region among the first regions.” It is unclear how a characteristic can be both common and unique as claimed. The terms common and unique have diametrically opposed meanings that cannot both hold true. The relationship Applicant is claiming is therefore unclear. The same issue also exists with respect to the claimed second common mathematical characteristic.
Claim 4 recites the limitation "the first measured autonomic nervous system data" in line 21 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the measuring determining" line 26 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the data within each of the second regions" on the second page of the claim.  There is insufficient antecedent basis for this limitation in the claim.
The remainder of the claims contain similar issues as those pointed to above that require clarification and/or correction.

Claims 1, 4 and 23 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  
Regarding Claim 1, Applicant claims “adjusting the parameters…to generate a plurality of appropriate stimulus signals associated with autonomic nervous system (ANS) data of the patent.” However, Claim 1 never requires ANS data of the patient to be obtained. It is unclear how the ANS data is provided to the system to allow the signals to be associated with said data. Applicant has omitted the step of obtaining the ANS data of the patient.
Additionally with respect to Claim 1, Applicant claims “comparing and calculating dysfunctional ANS data of the patient to determine whether to treat the patient” without connecting this step with the previously claimed method steps. Therefore, the claimed method is a series of disjointed steps that fail to combine to create the claimed “method of treating a patient”.
Claim 4 states “treating the patient” but does not tie this step to any others within the claim. This is currently a stand-alone step that does not clearly contribute to the overall function of the claimed method.
Claim 23 states “extracting a horizontal midpoint form a balance curve” but does not indicate how this balance curve is obtained or created within the operation of the method. What particular data is used to create this curve?
The remainder of the claims contain similar issues as those pointed to above that require clarification and/or correction.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yun et al. (2010/0286734).
Regarding Claim 1, Yun discloses applying electrical stimulation energy to a patient (par. [0021, 0161-0164]) via interfacing electrodes (par. [0177-0178]) to modulate the ANS of a patient. Once the ANS is modulated via the electrical signals, Yun discloses measuring ANS data from the patient and evaluating the ANS data to determine whether or not to treat the patient with further stimulation (par. [0180-0181]). 
In regards to Claim 2, Yun discloses heart rate variability over time can be detected (par. [0181]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8, 14-22, 24-31, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (2010/0286734).
Regarding Claims 4-8, 14, 15, 17-22, 24, 25, 27-31 and 36, Yun discloses applying an initial stimulus to the ANS of a patient; monitoring changes in the ANS based on the stimulus and applying or adjusting further therapy based on the analysis. Yun further discloses that this testing and adjusting process is an iterative process wherein the first iteration through can be considered to be a first ANS state; the second iteration through can be considered associated with a second ANS state and so on. In 
In regards to Claims 16, 26 and 37, Yun discloses heart rate variability over time can be detected (par. [0181]).
Conclusion
This is a Continuation of applicant's earlier Application No. 15/425950.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application. The claim set is word-for-word the same claim set (filed 02/06/2017) that received an action on the merits on 09/11/2018 in parent application 15/425950.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419.  The examiner can normally be reached on Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ALLEN PORTER/Primary Examiner, Art Unit 3792